Opinion by
Oliver, P. J.
When the case was called for trial counsel for respondent moved for dismissal on the ground that the petition was not filed in accordance with section 489, Tariff Act of 1930. It appeared from, an examination of the official papers that the petition was filed 61 days after date of liquidation. But the 60th day, it appeared, was a Sunday. However, following Cintez v. United States (2 Cust. Ct. 49, C. D. 85) it was held that such fact does not relieve the petitioner from the statutory requirement of filing petition within 60 days after liquidation. In accordance therewith the petition was dismissed.